Name: Decision No 2/92 of the EEC-San Marino Cooperation Committee of 22 December 1992 on the laws, regulations and administrative provisions applicable to customs matters in the Community to be adopted by the Republic of San Marino
 Type: Decision
 Subject Matter: European construction;  Europe;  cooperation policy
 Date Published: 1993-02-19

 Avis juridique important|21993D0219(01)Decision No 2/92 of the EEC-San Marino Cooperation Committee of 22 December 1992 on the laws, regulations and administrative provisions applicable to customs matters in the Community to be adopted by the Republic of San Marino Official Journal L 042 , 19/02/1993 P. 0023 - 0028DECISION No 2/92 OF THE EEC-SAN MARINO COOPERATION COMMITTEE of 22 December 1992 on the laws, regulations and administrative provisions applicable to customs matters in the Community to be adopted by the Republic of San Marino (93/102/EEC)THE COOPERATION COMMITTEE, Having regard to the Interim Agreement between the European Economic Community and the Republic of San Marino, and in particular Article 6 (1) thereof, Whereas, in accordance with the terms of that Article, the Republic of San Marino with effect fom the entry into force of the Agreement, the laws, regulations and administrative provisions relating to goods covered by the customs union, applicable to customs matters in the Community and necessary for the proper functioning of that customs union; whereas it is necessary, in this context, to specify which provisions are actually necessary and also, where appropriate, rules for their implementation in the Republic of San Marino; whereas the provisions in question are those in force at the time, in whatever form, in the Community; whereas these provisions are to be applied by the Republic of San Marino to its imports from third countries, HAS DECIDED AS FOLLOWS: Article 1 The provisions contained in the acts appearing in the list annexed to this Decision shall be adopted mutatis mutandis by the Republic of San Marino in accordance with the conditions and the implementing rules provided for in that list. The Cooperation Committee may amend the list annexed to this Decision. Article 2 Where the acts appearing in the list annexed to this Decision provide that, in order to settle certain questions, a decision must be taken by the Commission of the European Communities, the decision shall be taken by the authorities of the Republic of San Marino after the Cooperation Committee has given its prior agreement. The decisions of these authorities shall be guided by the case law of the Court of Justice and the practice followed by the Commission. Article 3 This Decision shall enter into force on 1 January 1993. Done at Brussels, 22 December 1992. For the Cooperation Committee The Chairman Pietro GIACOMINI